Title: From George Washington to Robert Hanson Harrison, 25 March 1781
From: Washington, George
To: Harrison, Robert Hanson


                  
                      25 March 1781
                  
                  I certify that Robt H. Harrison Esqr.—Lieutt Colo. in the Continental Army—entered the Service in the Month of October 1775 as one of my Aid de Camps, and in May following became my Secretary; the duties of which Offices he discharged with conspicuous abilities—That his whole conduct, during all the interesting periods of the War has been marked by the strictest integrity and the most attentive & faithful services while by personl bravery he has been distinguishd on sevl occasions.  Given at head Quarters this 25th day of March 1781.
                  
                     Go: Washington
                  
               